 
EXHIBIT 10.1
 

 
 
[cosilogo1.jpg]
 
 
 
COSÌ, INC.
294 Washington Street, Ste. 510
Boston, MA  02108
 
Main Tel:  (847) 597-8800
Website:  www.getcosi.com



July 7, 2014


Mr. Scott A. Carlock


Re:           Chief Financial Officer


Dear Scott:


We are pleased to confirm the essentials of your employment offer.  This offer
may be contingent upon the results of criminal, credit and driving checks
(depending upon the position and in accordance with applicable laws) submitted
by Così, Inc. (the “Company”, “we”, or “us”).  Please be advised that this is
not a contract for employment.


1.  You agree to become an at-will employee of the Company, in the position of
Chief Financial Officer, with an effective start date to be determined by mutual
agreement of you and the Company.


2.  In this position, you will report to the President and CEO.


3.  The gross amount of your annual base salary will be Two Hundred Ten Thousand
and 00/100 U.S. Dollars (US$210,000.00), payable in bi-weekly installments in
accordance with the Company’s regular payroll practices, and which will be
subject to applicable payroll and withholding taxes and other applicable
deductions.


4.  You will be eligible to participate in the Company’s annual bonus plan where
you will have the ability to earn an annual bonus in a gross amount up to Fifty
Percent (50%) of your annual base salary, which bonus will be contingent upon
various factors, including, among others, the Company’s business plan and
financial results, and your achievement against targeted goals and objectives,
and which will be subject to applicable payroll and withholding taxes and other
applicable deductions.


5.  Subject to and upon the terms, conditions and restrictions set forth in the
Restricted Stock Agreement and the Company’s employee long-term incentive stock
plan under which the shares of restricted stock will be granted, on the grant
date (i.e., your first day of employment), you will receive a grant of 100,000
shares or stock options exercisable for shares of the Company’s common stock, of
which 50% will be performance-based shares and 50% will be time-based shares.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(a)  The performance-based shares will vest, provided you remain in the
continuous employ of the Company from and after the date of grant and through
the respective vesting dates, as follows:


(i)  (25%) on the first day on which the closing price of the Company’s common
stock has exceeded $2.00 for 30 consecutive trading days (as adjusted for stock
splits, recapitalizations, reorganizations or similar events);


(ii)  (25%) on the first day on which the closing price of the Company’s common
stock has exceeded $2.50 for 30 consecutive trading days (as adjusted for stock
splits, recapitalizations, reorganizations or similar events);


(iii)  (25%) on the first day on which the closing price of the Company’s common
stock has exceeded $3.00 for 30 consecutive trading days (as adjusted for stock
splits, recapitalizations, reorganizations or similar events); and


(iv)  (25%) on the first day on which the closing price of the Company’s common
stock has exceeded $4.00 for 30 consecutive trading days (as adjusted for stock
splits, recapitalizations, reorganizations or similar events);


(b)  The time-based shares, provided you remain in the continuous employ of the
Company from and after the date of grant and through the respective vesting
dates, will vest as follows:


(i)  (25%) on the first anniversary of the date of award, provided that you
remain in the continuous employ of the Company from and after the date of grant
and through such vesting date;


(ii)  (25%) on the second anniversary of the date of award, provided that you
remain in the continuous employ of the Company from and after the date of grant
and through such vesting date;


(iii)  (25%) on the third anniversary of the date of award, provided that you
remain in the continuous employ of the Company from and after the date of grant
and through such vesting date; and


(iv)  (25%) on the fourth anniversary of the date of award, provided that you
remain in the continuous employ of the Company from and after the date of grant
and through such vesting date.


6.  You will be reimbursed for your business-related and business travel
expenses incurred in performing your employment obligations, provided that such
expenses are reasonable, customary, and documented, and incurred in accordance
with the Company’s then-current business and business travel expense
reimbursement policy in effect from time to time. Our business and business
travel expense reimbursement policy may change from time to time without notice.


7.  During your employment with the Company, you will be eligible to participate
in the Company’s health care benefits plan on the first day of the first full
month following your first day of employment (“date of hire”) (for example, if
your date of hire is May 10, 2014, you will be eligible to participate as of
June 1, 2014; if your date of hire is April 28, 2014, you will be eligible to
participate as
 
 
 
2

--------------------------------------------------------------------------------

 
 
of May 1, 2014).  These benefits currently include medical, dental, vision,
life, AD&D, and short- and long-term disability insurance.  If you elect to
participate in our health care benefits plans, you will be required to pay an
employee contribution for participation in the benefits plans
selected.  Participation in, and the terms of, our health care benefits plans
are subject to change without notice.
 
8.  During your employment with the Company, you will automatically be enrolled
in the Company’s 401(K) retirement plan at the 4% level once you meet the
eligibility requirements (90 days of employment and at least 325 hours
worked).  After you are enrolled, that means an amount equal to 4% of your gross
earnings will be deducted from your paycheck every pay period and paid into the
Company’s 401(K) retirement plan for your benefit.  You may change the amount of
the deduction or opt out altogether by contacting the Company’s Benefits
Department.  If you remain in the Company’s 401(k) retirement plan, every year
your deduction will increase by 1% until it reaches the 8% level.  You may
rollover any other qualified accounts you may have had upon hire, and you may
begin additional contributions as well after 90 days of continuous employment
with the Company.  You may contact the Benefits Department for more information
regarding this plan.  Participation in, and the terms of, the Company’s 401(K)
retirement plan may change from time to time without notice (unless such notice
is otherwise required by law).


9.  During your employment with the Company, you will be eligible for twenty
(20) days’ paid vacation per calendar year, in accordance with the Company’s
salaried employee vacation policy, to be taken during the same calendar year in
which such vacation is earned, pro rated for any partial year.  Your vacation is
earned based upon the calculation and schedule set forth in the vacation policy
as may be in effect from time to time for the Company’s salaried employees.  Our
vacation policy may change from time to time without notice (unless such notice
is otherwise required by law).


10.  As long as you are in a position requiring a cell phone, under the
Company’s current policy, the Company will provide you with a standard cell
phone, at no cost to you, and will reimburse you for your usage in accordance
with the Company’s cell phone policy, provided that you are participating in the
Company’s cell phone program.  You may be required to sign cell phone policies
and other documentation related to your use of the cell phone.  The terms of the
Company’s cell phone policy may change from time to time without notice.


11.  As long as you are in a position requiring the use of a laptop computer,
under the Company’s current policy, the Company will provide you with a laptop
computer, at no cost to you.  You may be required to sign computer policies and
other documentation related to your use of the laptop computer.  The terms of
the Company’s computer policies may change from time to time without notice.


12.  You will be an at-will employee of the Company, which means your employment
may be terminated at any time by you or by us for any or no reason
whatsoever.  This letter is not an employment agreement or contract.


13.  You understand that, as a condition of your employment with the Company, to
protect the Company’s confidential, proprietary and trade secret information,
you will be required to sign the Confidentiality and Non-compete Agreement, in
the form attached hereto, at the time of your employment.


14.  By commencing employment with the Company, you represent and warrant to the
Company that, to the best of your knowledge, you are free to become an employee
of the Company and
 
 
3

--------------------------------------------------------------------------------

 
 
to render services and perform duties and obligations accordingly, and that you
do not have and will not have any agreements or commitments which would prevent
or interfere in any way with the full performance of your services and duties
and obligations to and on behalf of the Company.
 
15.  You will be eligible for reimbursement of moving expenses up to a maximum
amount of $20,000.00 incurred in connection with your relocation to Boston,
Massachusetts, including temporary housing, in accordance with the Company's
relocation policy applicable to executive-level employees.




We look forward to welcoming you in your new position and to your success with
Così, Inc. Should you have any questions, please do not hesitate to contact RJ
Dourney or me at (857) 207-0318.
 


Sincerely,
COSÌ, INC.
/s/ Kate Sheehan
Kate Sheehan, V.P. HR


Attachment:  Confidentiality & Non-Compete Agreement


cc:           RJ Dourney
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 